                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    CHAD EDWARD HOLLEY,           :                     Case No. 3:18-cv-00312
                                  :
         Plaintiff,               :                     District Judge Thomas M. Rose
                                  :                     Magistrate Judge Sharon L. Ovington
    vs.                           :
    A&E TELEVISION NETWORKS, LLC, :
                                  :
         Defendants.              :
                                  :


                            REPORT AND RECOMMENDATIONS 1


          Plaintiff Chad Edward Holley is a resident of Xenia, Ohio. He brings this case pro

se, invoking the Court’s diversity jurisdiction under 28 U.S.C. § 1332. The named

Defendants are A&E Television, Inc.; Pasco County Sheriff’s Office; Medical Center of

Trinity Behavioral Health; and YouTube, LLC. The central allegations of the Complaint

concern an incident in or near Pasco County, Florida during which Holley was taken to

the Medical Center of Trinity for mental-health treatment. The incident was, according

to Holly, broadcast nationwide on live television.

          The Court previously granted Holley’s Motion for Leave to Proceed in

forma pauperis under 28 U.S.C. § 1915. The case is presently before the Court for

an initial review to determine whether his Complaint, or any portion of it, must be

dismissed because it fails to state a plausible claim for relief or because it is



1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
factually or legal frivolous. See 28 U.S.C. § 1915(e); see also Hill v. Lappin, 630

F.3d 468, 470 (6th Cir. 2010); Barnett v. Kalamazoo Cnty. Community Health Bd.,

No. 18-1319, 2018 WL 4492496, at *1 (6th Cir. 2018). A claim is plausible when

the Complaint’s factual allegations create a “‘reasonable inference that the

defendant is liable for the misconduct alleged.’” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S.Ct. 1937 (2009) (citation omitted).

      A Complaint is frivolous only when it fails to raise “‘a claim with an

arguable legal claim based on rational facts.’” Brand v. Motley, 526 F.3d 921, 923

(6th Cir. 2008) (quoting, in part, Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct.

1827 (1989)). A rational factual basis is absent when the Complaint’s allegations

are “fantastic or delusional.” Id. No arguable legal claim exists when the

Complaint rests on “indisputably meritless” legal theories—for example, when the

defendant is immune from suit or when the plaintiff claims a violation of a legal

interest that clearly does not exist. See id.

      In an initial review, the Court accepts as true a Complaint’s factual

allegations, Hill, 630 F.3d at 471, and liberally construes a pro se Complaint in the

plaintiff’s favor, Davis v. Prison Health Services, 679 F.3d 433, 437 (6th Cir.

2012); see Thaddeus-X v. Blatter, 175 F.3d 378, 385 (6th Cir. 1999); see also Lee

v. Wilson County Jail, Lebanon, No. 16-5981, 2017 WL 2819220, at *1 (6th Cir.

2017). Doing so in the present case exposes several problems.

                                            2
      Accepting as true Holley’s factual allegations and liberally construing his

Complaint in his favor reveals that the incident at issue was a “suicide situation

….” (Doc. #2, PageID # 32). Holly also states that he was involved in a “mental-

health situation covered under standard HIPPA [sic] laws…,” id., referring to the

Health Insurance Portability and Accountability Act (HIPAA) of 1996, Pub. L. No.

104-191, 110 Stat. 1936 (1996). He maintains that televising the incident exposed

his personal medical information to the public and, coupled with facial recognition

technology, caused him “real injury both emotionally and physically.” (Doc. #2,

PageID #33). Holley did not give his permission to Defendants to disclose to the

public his personal-health information or to use his image, likeness, or interview

statements in publications, advertising, or other media activities (including the

internet). As a result, Holley was displaced from an area he had once called home.

And no crime was ever reported or committed concerning the incident.

      Holley’s Complaint, when construed liberally in his favor, claims that Defendants

violated his right under HIPAA to maintain the privacy of his personal medical

information. This claim, however, is indisputably meritless because HIPAA does not

create a private right of action. See Thomas v. Dept. of Health and Human Serv’s, No.

17-6308, 2018 WL 5819471, at *2 (6th Cir. Aug. 24, 2018) (and cases cited therein)

(“HIPAA itself does not create a private right of action.”); see also Cabotage v. Ohio

Hosp. for Psychiatry, LLC, No. 2:11cv50, 2012 WL 3064116, at *3−4 (S.D. Ohio July

27, 2012) (Deavers, MJ) (collecting cases) (“HIPAA creates neither an express nor an

                                            3
implied cause of action for private citizens to enforce its terms”); Farrell v. Thompson,

No. 3:17cv692, 2018 WL 662310, at *1 (W.D. Ky. Jan. 1, 2018) (McKinley, Chief DJ).

Additionally, neither A&E Television, the Pasco County Sheriff’s Office, nor YouTube is

a “covered entity”—a health plan, a health clearing house, or a health care provider, 45

C.F.R. § 160.103—and therefore HIPAA does not apply to them.

       Holly’s Complaint also fails to raise a plausible negligence claim for several

reasons: First, because Defendants are not “covered entities” under HIPAA, HIPAA

imposed no duty of care upon them in the situation Holly describes. See id. Second,

“federal regulations—as opposed to an Ohio statute that sets forth a positive and definite

standard of care—cannot be used as a basis for negligence per se under Ohio law.”

Sheldon v. Kettering Health Network, 40 N.E.3d 661, 672 (Ohio App. 2 Dist. 2015).

Third, Holly’s Complaint raises only a conclusory claim that Defendants released his

personal medical information, without describing the information that was released and

without connecting the release of such information to any particular Defendant. Indeed,

as to the Medical Center of Trinity, the Complaint is silent about any negligent act or

omission it committed. Although “detailed factual allegations” are not required under

Fed. R. Civ. P. 8(a)(2)’s “short and plain statement” rule, the law “demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 677-

78 (citations omitted).

       Accordingly, dismissal of Plaintiff’s Complaint is warranted under 28 U.S.C.

§1915(e)(2).



                                             4
                 IT IS THEREFORE RECOMMENDED THAT:

      1.    Plaintiff’s Complaint be dismissed under 28 U.S.C. § 1915(e)(2); and

     2.    The case be terminated on the docket of this Court.


December 10, 2018                            s/Sharon L. Ovington
                                             Sharon L. Ovington
                                             United States Magistrate Judge




                                         5
                       NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Pursuant to Fed. R. Civ. P. 6(d),
this period is extended to SEVENTEEN days because this Report is being served by one
of the methods of service listed in Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F). Such
objections shall specify the portions of the Report objected to and shall be accompanied
by a memorandum of law in support of the objections. If the Report and
Recommendation is based in whole or in part upon matters occurring of record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient,
unless the assigned District Judge otherwise directs. A party may respond to another
party=s objections within FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             6
